DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble of the claim recites “[a] sprinkler head accessory.”  The body of the claim recites “a sprinkler head installed in a through hole of a ceiling board” in lines 2-3.  The preamble of the claim is directed to a subcombination of a sprinkler head accessory A1 (having an inner ring 10 and an outer ring 20).  Yet, the body of the claim is directed to a combination of a sprinkler head accessory A1, a sprinkler head 50 and a ceiling board C.  The scope defined by the body of the claim exceeds the scope limited by the preamble of the claim.
The term “adjacent” in claim 2is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: near.  Dictionary.com.  Both are relative terms that are subject to subjective interpretation.  The distance/location/position limited by the claim is uncertain.
The term “narrow” in claim 9 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term narrow is subject to subjective interpretation.  What can be considered narrow by one person can also be considered wide by another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder (6,484,809).
Elder discloses a sprinkler head accessory comprising:
an outer ring 12 disposed between a sprinkler head 18 installed in a through hole of a ceiling board 24 and the ceiling board;
an inner ring 42 disposed between the outer ring and the sprinkler head;
wherein the inner ring has an opposing wall portion facing the outer ring with a gap 46 therebetween;
wherein a ventilation portion 64 constituted by the gap which passes from an indoor side of the ceiling board to a back side of the ceiling board is provided between the outer ring and the opposing wall portion;
wherein the outer ring has a tube portion;
wherein the inner ring has a plurality of pieces 16 in contact with the tube portion of the outer ring and has, between adjacent ones of the pieces, a recessed portion formed away from the tube portion;
wherein the ventilation portion is constituted by the gap formed between the opposing wall portion rising from the recessed portion and the tube portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK